Citation Nr: 1606202	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected right fourth toe Morton's neuroma.
 
3. Entitlement to service connection for a back disability, to include as secondary to service-connected right fourth toe Morton's neuroma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1978. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a Board hearing before the undersigned in November 2011. A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2013, the Board remanded the issue of service connection for a left knee disability, to include as secondary to service-connected right fourth toe Morton's neuroma, in addition to the issues noted above, for further examination.  Subsequently, in a January 2015 rating decision, the RO granted service connection for a left knee disability.  This decision constitutes a full grant of benefits on that issue.  Therefore, the claim of service connection for a left knee disability is no longer on appeal.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the claims of service connection for an acquired psychiatric disorder, a right knee disability, and a back disability on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded a VA examination in September 2014 to assess his mental health conditions.  The VA examiner diagnosed the Veteran with PTSD.  The examiner only provided an opinion on the Veteran's PTSD, which was based on an unverified stressor.  Most significantly, the examiner failed to give an etiology opinion as to all of the Veteran's multiple acquired psychiatric diagnoses, to include anxiety disorder, depressive disorder, adjustment disorder, and affective disorder, documented in his VA treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, the Veteran's Social Security Administration records contain private physician records, which note that as of a result of the Veteran's pain from his spine conditions, he developed depression.  Based on this evidence, it is unclear to the Board if the Veteran's acquired psychiatric disorder(s) were caused and/or aggravated (permanently worsened) by any of his service-connected disabilities, to include Morton's neuroma, a left knee disability, or pain from these conditions.  

Furthermore, the Veteran was afforded a VA examination in September 2014 to assess his knee and back disabilities.  The examiner concluded that the claimed disabilities were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran was diagnosed with grade I spondylolisthesis and osteoarthritis of the knee.  Additionally, the examiner stated that both of these conditions were not caused by Morton's neuroma.  The examiner also noted that an MRI showed that the Veteran had degenerative disc bulge, which would not arise from antalgic gait due to Morton's neuroma.  The examiner concluded that the Veteran's back and knee findings were age related and not caused by his Morton's neuroma.  However, the VA examiner failed to state whether the Veteran's right knee and back disabilities were aggravated by his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Without further clarification, the Board is without medical expertise to determine the etiology of the Veteran's right knee disability, back disability, and acquired psychiatric disorder, and whether they are caused and/or aggravated by a service-connected disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional VA medical opinions/examinations should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) Ensure that that Veteran's VA treatment records are up to date.  

2) Additionally, the AMC/AOJ should schedule the Veteran for a VA examination to determine whether his acquired psychiatric disorder(s) is related to his active service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should opine whether the Veteran's currently-diagnosed acquired psychiatric disorder(s), to include anxiety disorder, depressive disorder, adjustment disorder, and affective disorder, are at least as likely as not (50 percent or greater probability) related to his active military service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder(s) was caused by his service-connected disabilities, to include Morton's neuroma and a left knee disability.  

Furthermore, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder(s)  was aggravated (permanently worsened) by his service-connected disabilities, to include Morton's neuroma, a left knee disability, or pain from these disabilities. 

Please specifically address whether there was any increase in severity of the Veteran's acquired psychiatric disorder(s) that was proximately due to or the result of the Veteran's service-connected disabilities, to include Morton's neuroma and a left knee disability, and not due to the natural progress of the Veteran's acquired psychiatric disorder(s). 

The examiner should review and discuss the Veteran's VA and private treatment records; Social Security Disability records; the September 2014 VA examination report; and the Veteran's lay statements when rendering an opinion. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3) Return the claims file to the VA examiner who conducted the September 2014 VA knee and back examinations for an addendum opinion.  A copy of this remand and all relevant medical records should be made available to the examiner.  If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the subsequent opinion request.  

The VA examiner should state whether it is at least as likely as not that the Veteran's diagnosed right knee and back disabilities are aggravated (permanently worsened) by his service-connected disabilities, to include Morton's neuroma and a left knee disability. 

Please specifically address whether there was any increase in severity of the Veteran's right knee and back disabilities that were proximately due to or the result of the Veteran's service-connected disabilities, to include Morton's neuroma and a left knee disability, and not due to the natural progress of the Veteran's diagnosed right knee and back disabilities. 

The examiner should review and discuss the Veteran's VA and private treatment records; Social Security Disability records; the September 2014 VA examination report; and the Veteran's lay statements when rendering an opinion. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the above development, the AMC/RO should review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



